




RESTRICTED STOCK AGREEMENT
UNDER
CARRIAGE SERVICES, INC.
SECOND AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN


THIS RESTRICTED STOCK AGREEMENT (this "Agreement"), between the Participant
whose name and address appears on the signature page hereto (the "Participant"),
and CARRIAGE SERVICES, INC., a Delaware corporation (the "Company"), pursuant to
the Carriage Services, Inc. Second Amended and Restated 2006 Long-Term Incentive
Plan (the "Plan"). Capitalized terms used but not otherwise defined in this
Agreement have the meanings assigned to them in the Plan.


W I T N E S S E T H:


WHEREAS, the Compensation Committee (the "Committee") of the Board of Directors
of the Company has authorized and directed the Company to grant an award of
Restricted Stock to the Participant, an employee of the Company, under the Plan
effective as of the ___ day of ________, 20____ (the "Grant Date") for the
purposes expressed in the Plan.


NOW THEREFORE, in consideration of the foregoing and the mutual undertakings
herein contained, the parties hereby agree as follows:


1.     Grant of Stock. In accordance with Article IX of the Plan and the other
terms and conditions thereof, and subject to the further terms, conditions and
restrictions contained in the Plan and this Agreement, the Company hereby grants
to the Participant the number of shares (the "Shares") of the Company's common
stock, $.01 par value per share ("Common Stock"), as indicated on the signature
page hereto. As long as the Shares are subject to the Restrictions set forth in
Section 4 of this Agreement, such Shares shall be deemed to be, and are referred
to in this Agreement as, the "Restricted Shares."


2.     Certificates for Shares. The Company may issue certificates evidencing
the Restricted Shares or evidence the Restricted Shares by using a restricted
book entry account with the Company's transfer agent. If the Company issues
certificates evidencing the Restricted Shares, such certificates shall be
deposited with the Company to be held in escrow until such Shares are released
to the Participant or forfeited in accordance with this Agreement. At the
Company's request, the Participant shall, simultaneously with the delivery of
this Agreement, deliver to the Company a stock power relating to the Restricted
Shares, endorsed in blank by the Participant. Such certificates may bear a
legend referring to the Restrictions set forth in this Agreement.


If any Restricted Shares are forfeited, the Company shall direct the transfer
agent of the Common Stock to make the appropriate entries in its records showing
the cancellation of the certificate or certificates for such Restricted Shares
and to return the Shares represented thereby to the Company's treasury.



Page 1

--------------------------------------------------------------------------------




3.     Adjustments in Restricted Shares. In the event of any change in the
outstanding Common Stock by reason of a stock dividend or distribution,
recapitalization, merger, consolidation, split-up, combination, exchange of
shares or the like, in accordance with Section 4.2 of the Plan, the Committee
shall make equitable adjustments in the Restricted Shares corresponding to
adjustments made by the Committee in the number and class of shares of Common
Stock which may be issued under the Plan. Any new, additional or different
securities to which the Participant shall be entitled in respect of the
Restricted Shares by reason of such adjustment shall be deemed to be Restricted
Shares and shall be subject to the same terms, conditions, and restrictions as
the Restricted Shares so adjusted.


4.     Restrictions. During applicable periods of restriction determined in
accordance with Section 6 of this Agreement, the Restricted Shares and all
rights with respect to such Shares may not be sold, assigned, transferred,
exchanged, pledged, hypothecated or otherwise encumbered or disposed of and
shall be subject to the risk of forfeiture contained in Section 5 of this
Agreement (such limitations on transferability and risk of forfeiture being
herein referred to as "Restrictions"), but the Participant shall have all other
rights of a stockholder, including, but not limited to, the right to vote and
receive dividends on the Restricted Shares. The Restrictions shall be binding
upon and enforceable against any transferee of the Restricted Shares.


5.     Forfeiture of Restricted Shares. In the event that the Participant's
employment with the Company and its subsidiaries terminates for any reason other
than the Participant's death, retirement or Inability to Perform, such event
shall constitute an "Event of Forfeiture" and all Shares which at that time are
Restricted Shares shall thereupon be forfeited by the Participant to the Company
without payment of any consideration by the Company, and neither the Participant
nor any successor, heir, assign or personal representative of the Participant
shall have any right, title or interest in or to such Restricted Shares or the
certificates, if any, evidencing them.


6.     Lapse of Restrictions. (a) Except as provided in paragraphs (b) and (c)
below, the Restrictions on the Restricted Shares granted under this Agreement
shall lapse on each of the first through third anniversaries of the Grant Date
in accordance with the following schedule so long as the Participant remains
continuously employed by the Company or one of its subsidiaries from the Grant
Date through each such anniversary date:


Percentage of Shares on
Date
Which Restrictions Lapse
 
 
 
 
First Anniversary of Grant Date
33%
Second Anniversary of Grant Date
33%
Third Anniversary of Grant Date
33%



No fractional shares shall be issued as a result of the lapse of the
Restrictions hereunder. If, as a result of the lapse of Restrictions a
fractional share would be issued, the number of Shares as to which the
Restrictions shall lapse shall be rounded to the nearest whole share, and an
appropriate adjustment shall be made to the number of remaining Restricted
Shares, so that the total number of Shares shall remain unchanged.


RESTRICTED STOCK AGREEMENT
[INSERT PARTICIPANT'S NAME]



Page 2

--------------------------------------------------------------------------------




    (b)     Notwithstanding the vesting schedule set forth in Section 6(a), in
the event that the Participant's employment with the Company and its
subsidiaries terminates as a result of the Participant's death, retirement or
Inability to Perform, the Restrictions shall lapse on all of the Restricted
Shares (if not already lapsed pursuant to paragraph (a) above) on the later of
(i) the date of such event, or (ii) the first anniversary of the Grant Date. The
occurrence of the Participant's retirement or Inability to Perform shall be
determined by the Committee in accordance with the Plan.


(c)     Notwithstanding any other provision of this Agreement, upon a Corporate
Change, all of the Restrictions shall immediately lapse on all of the Restricted
Shares (if not already lapsed pursuant to paragraph (a) or (b) above) effective
upon such Corporate Change.


(d)     Upon lapse of the Restrictions in accordance with this Section 6 prior
to an Event of Forfeiture, the Company shall, as soon as practicable thereafter,
deliver to the Participant an unrestricted certificate for the Shares with
respect to which such Restrictions have lapsed or, as may be the case, issue
appropriate instructions to the transfer agent if the electronic, book-entry
method is utilized.


7.     Withholding Requirements. (a) To the extent that the receipt of the
Restricted Shares or the lapse of the Restrictions with respect to Restricted
Shares results in compensation income or wages to the Participant, at the time
of such receipt or lapse, as the case may be, the Participant will pay to the
Company, or make arrangements satisfactory to the Company with respect to the
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to such receipt or lapse. In the event that Shares are
surrendered to the Company to satisfy such withholding obligations, the number
of Shares surrendered shall be limited to the number of Shares that have a Fair
Market Value on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum applicable statutory withholding rates for
federal, state, local and foreign tax purposes.


(b)     The Participant may make an election under Section 83(b) of the Internal
Revenue Code (an 83(b) Election), within 30 days after the Grant Date, to
recognize income for federal income tax purposes equal to the Fair Market Value
of the Restricted Shares as of the Grant Date. In such event, the Participant
shall make arrangements satisfactory to the Company to pay in the calendar year
that includes the Grant Date all federal, state, local and foreign taxes
required to be withheld with respect to the Restricted Shares, when such taxes
are due. If the Participant makes an 83(b) Election, he or she shall provide
notice to the Company by providing the Secretary of the Company a copy of the
Section 83(b) Election filed with the Internal Revenue Service concurrently with
the filing of same. The Participant acknowledges that it is the Participant's
sole responsibility, and not the responsibility of the Company, to timely file
an 83(b) Election if the Participant desires to do so even if the Participant
requests the Company or any of its Affiliates or any of their respective
managers, directors, officers, employees and authorized representatives
(including attorneys, accountants, consultants, bankers, lenders, prospective
lenders or financial representatives) to assist in making such filing.


(c)     Any provision of this Agreement to the contrary notwithstanding, if the
Participant does not satisfy his or her obligation under paragraph (a), (b) or
(c) of this Section 7, the Company shall, to the extent permitted by law, have
the right to deduct or withhold, or cause




RESTRICTED STOCK AGREEMENT
[INSERT PARTICIPANT'S NAME

Page 3

--------------------------------------------------------------------------------




to be deducted or withheld, from any cash or stock remuneration of any kind
otherwise due from the Company or its subsidiaries to or with respect to the
Participant (including withholding any of the Restricted Shares or Shares
distributable to the Participant under this Agreement), whether or not pursuant
to this Agreement or otherwise and regardless of the form of payment, any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Shares, and to take such other action as may be necessary in the
opinion of the Company to satisfy such withholding obligation.


(d)     The Participant acknowledges and agrees that none of the Board, the
Committee, the Company or any of its Affiliates have made any representation or
warranty as to the tax consequences to the Participant as a result of the
receipt of the Restricted Shares, the lapse of any Restrictions or the
forfeiture of any of the Restricted Shares pursuant to the Restrictions. The
Participant represents that he is in no manner relying on the Board, the
Committee, the Company or any of its Affiliates or any of their respective
managers, directors, officers, employees or authorized representatives
(including, without limitation, attorneys, accountants, consultants, bankers,
lenders, prospective lenders and financial representatives) for tax advice or an
assessment of such tax consequences. The Participant represents that he has
consulted with any tax consultants that the Participant deems advisable in
connection with the Restricted Shares.


8.     Effect on Employment. Nothing contained in the Plan or this Agreement
shall confer upon the Participant the right to continue in the employment of the
Company or any of its subsidiaries or affect any right which the Company or any
of its subsidiaries may have to terminate the employment of the Participant at
any time.


9.     Amendment. The Committee may, in its sole discretion, amend this
Agreement from time to time in any manner that is not inconsistent with the
Plan; provided, however, that except as otherwise provided in the Plan or this
Agreement, any such amendment that materially reduces the rights of the
Participant shall be effective only if it is set forth in a written instrument
duly executed by the Participant and an authorized officer of the Company.


10.     The Plan. This Agreement and the award granted hereunder are subject to,
and the Company and the Participant agree to be bound by, all of the terms and
conditions of the Plan as the same may be amended from time to time in
accordance with the terms thereof. Pursuant to the Plan, the Board of Directors
or the Committee is authorized to adopt rules and regulations not inconsistent
with the Plan and this Agreement and to take such action in the administration
of the Plan as it may deem proper. The Participant hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the Committee
upon any questions arising under the Plan or this Agreement. In the event of any
conflict between the terms and provisions of this Agreement and the Plan, the
Plan shall govern. The Participant acknowledges receipt of a copy of the Plan,
represents that he or she is familiar with the terms and provisions thereof and
accepts the award of Shares hereunder subject to all of the terms and conditions
thereof and of this Agreement.


11.     Entire Agreement. This Agreement, together with the Plan, sets forth the
entire agreement between the parties with respect to the subject matter hereof,
and there are no agreements, understandings, warranties, or representations,
written, oral, expressed, or implied, between them with respect to the grant
hereunder other than as set forth herein and in the Plan.


RESTRICTED STOCK AGREEMENT
[INSERT PARTICIPANT'S NAME



Page 4

--------------------------------------------------------------------------------




    12.     Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their heirs, personal representatives,
successors and assigns.


13.     Counterparts. This Agreement may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.


14.     Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.


15.     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.




[Signature Page Follows]







Page 5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Participant have each executed and
delivered this Agreement as of the Grant Date.


Address:                         THE COMPANY:
3040 Post Oak Blvd, Suite 300                 CARRIAGE SERVICES, INC.
Houston, Texas 77056




By:_____________________________________
Melvin C. Payne, President and CEO






Address:                         THE PARTICIPANT:
[INSERT ADDRESS]
                            
________________________________________
[INSERT PARTICIPANT'S NAME]


Number of Shares: [INSERT # OF SHARES]




















































RESTRICTED STOCK AGREEMENT
[INSERT PARTICIPANT'S NAME



Page 6